11/10/2020


           IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 20-0458

                                 No. DA 20-0458

IN THE MATTER OF:

K.L.H.,

             A Youth in Need of Care.

                                     ORDER

      Upon consideration of the State’s Unopposed Motion to Supplement the

Record on Appeal, submitted by the Appellee, and good cause appearing therefor,

      IT IS HEREBY ORDERED that the Motion is granted and the record on

appeal shall be supplemented with the following Fourth Judicial District Court

records:

      In the Matter of A.A., Cause No. DN 19-056;
      In the Matter of R.A., Cause No. DN 19-057;
      In the Matter of B.A., Cause No. DN-19-058;
      State v. [C.A.], Cause No. DC 19-263; and
      State v. [C.A.], Cause No. DC-19-675.


      IT IS FURTHER ORDERED that the Clerk of Court shall serve all parties

of record and the Clerk of District Court, Missoula County, with this Order.




KFS

                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          November 10 2020